    Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 1 of 11                 PageID #: 1
-     --
                              0
                                  SEAL
                                  Y ORDER OF
                                             EIJ,
                                              THT~
                              ;,:)                     \ A-· l, ;- I'"
                                                 ..:c. .0          · 1:·1
        WARNING:         THIS IS A SEALED DOCUMENT CONTAINING
                         NON-PUBLIC INFORMATION

KENJI M. PRICE # 10523
United States Attorney
District of Hawaii
                             OR \G\NAL                                  FILED IN1HE
                                                                UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF HAWAII
MICAH SMITH                                                                 AUG 2 2 2019
Deputy Chief, Criminal Division
                                                             at   i Q o'clock ana07   min. A M
                                                                  SUE BEJTU\,CLERK~
SARA D. A Y ABE #9546
Assistant U.S . Attorney
Room 6-100, PJKK Federal Building
3 00 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Facsimile: .(808) 541 -295 8
Email: Sara.Ayabe@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  INTHE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERICA, )              MAG. NO. 19-0819 RT
                          )
              Plaintiff,  )              CRIMINAL COMPLAINT;
                          )              AGENT'S AFFIDAVIT
    vs.                   )
                          )
KEOKI CABEBE,             )
                          )
               Defendant. )
~~~~~~~~-)

                           CRIMINAL COMPLAINT
    ..    Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 2 of 11           PageID #: 2
'    ,




                      I, the undersigned complainant being duly sworn, state the following

         is true and correct to the best of my knowledge and belief:

                                              Count 1
                                        Hobbs Act Conspiracy
                                        (18 U.S.C. § 1951(a))

                      From a date unknown, but at least since on or before May 15, 2019,

         and continuing thereafter until later in the day on May 15, 2019, in the District of

         Hawaii, KEOKI CABEBE, the defendant, and others known and unknown, did

         knowingly and intentionally agree and conspire with each other to obstruct, delay,

         and affect commerce as that term is defined in Title 18, United States Code,

         Section 1951 (b)(3), and the movement of articles and commodities in such

         commerce, by robbery, as that term is defined in Title 18, United States Code,

         Section 1951(b)(1 ).

                        All in violation of Title 18, United States Code, Section 1951 (a).

                                               Count 2
                                         Hobbs Act Robbery
                                     (18 U.S.C. §§ 1951(a) and 2)

                      On or about May 15, 2019, within the District of Hawaii, KEOKI

         CABEBE, the defendant, did knowingly and intentionally obstruct, delay, and

         affect, and attempt to obstruct, delay and affect, commerce as that term is defined

         in Title 18, United States Code, Section 1951(b)(3), and the movement of articles

         and commodities in such commerce, by robbery as that term is defined in Title 18,
                                                   2
  Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 3 of 11            PageID #: 3




United States Code, Section 1951 (b)( 1), in that CABEBE did unlawfully take and

obtain personal property, that is, controlled substances and other items, from the

person and in the presence of the owners and possessors of the property, against

their will by means of actual and threatened force, violence, and fear of injury,

immediate and future, to said persons.

              All in violation of Title 18, United States Code, Sections 1951(a) and

(2).

                                         Count 3
                       Using, Carrying, and Brandishing a Firearm
                      During and in Relation to a Crime of Violence
                              (18 U.S.C. § 924(c)(l)(A)(ii))

              On or about May 15, 2019, within the District of Hawaii, KEOK.I

CABEBE, the defendant, did knowingly use, carry, and brandish a firearm,

namely, one Savage Arms .32 caliber pistol, bearing serial number 59577, during

and in relation to the crime of violence offense charged in Count 2 of this Criminal

Complaint.

              All in violation of Title 18, United States Code, Section

924(c)(1 )(A)(ii).

                                          Count 4
                     Felon in Possession of a Firearm and Ammunition
                            (18 U.S.C. 922(g)(l) and 924(a)(2))

              On or about May 15, 2019, within the District of Hawaii, KEOK.I

                                           3
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 4 of 11         PageID #: 4




CABEBE, the defendant, having previously been convicted of a crime punishable

by imprisorunent for a term exceeding one year, and knowing that he had been

convicted of such a crime, did knowingly possess a firearm and ammunition in and

affecting commerce, namely, one Savage Arms .32 caliber pistol, bearing serial

number 59577, and four rounds of .32 caliber ammunition containing the head-

stamp "W-W 32 AUTO," said firearm and ammunition having been previously

shipped and transported in interstate commerce.

            All in violation of Title 18, United States Code, Sections 922(g)(l)

and 924(a)(2).

                   DATED: Honolulu, Hawaii, August 21, 20 19.




                                             GENEVIEVE M. LEONG
                                             SPECIAL AGENT, ATF


Sworn to before me and
subscribed in my presence
this 21th day of August, 2019,
at Honolulu, Hawaii




HON.ROM TM
UNITED STATE                            GE


                                        4
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 5 of 11           PageID #: 5




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      Genevieve M. Leong, after being first duly sworn on oath, deposes and says:

                                 BACKGROUND

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives ("ATF"), and have been so employed since 2015. I am currently

assigned to the ATF's Honolulu Field Office. I am a graduate of the Federal Law

Enforcement Training Center Criminal Investigator Training Program and the ATF

National Academy Special Agent Basic Training. I have participated in

investigations involving federal firearms violations and controlled substances. As

a result of my training and experience, I am familiar with the practices drug

traffickers commonly use to distribute controlled substances, as well as to store and

conceal firearm, .ammunition, .and controlled substances.

      2.     The information contained in this affidavit is based upon reports

which I viewed, my personal knowledge and observations, my training and

experience, as well as information obtained from other law enforcement officers

and other witnesses. This affidavit is intended merely to show that there is

probable cause for the requested arrest warrant and does not set forth all of my

knowledge about this matter, or convey all of the facts regarding the investigation.

Based on the facts as set forth in this affidavit, and based upon my training and

experience, there is probable cause to believe that KEOK.I CABEBE, the
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 6 of 11           PageID #: 6




defendant, committed violations of the following offenses: Title 18, United States

Code, Section 1951(a) (conspiracy to commit Hobbs Act robbery); Title 18, United

States Code, Section 1951(a) (Hobbs Act robbery); Title 18, United States Code,

Section 924(c)(l)(A)(ii) (brandishing a firearm during and in relation to a crime of

violence); and Title 18, United States Code, Section 922(g)(l) (felon in possession

of a firearm and ammunition).

                                PROBABLE CAUSE

The May 15, 2019 Robbery

      3.     On May 15, 2019, Honolulu Police Department ("HPD") officers

were dispatched to a multi-unit residential dwelling located on Kahakai Drive,

Honolulu, Hawaii, regarding an armed robbery that had occurred.

      4.     The investigation revealed that on May 15, 2019, at approximately

3 :25 p.m., a male resident of the multi-unit residential dwelling, who was well-

known by others to possess drugs such as heroin, was in his room with several

other individuals, including a female hereinafter referred to as "CC2." The male

resident shared his drugs-including his heroin-with the other individuals in the

room. While the drugs were in plain view, it was observed that CC2 appeared to

use her cell phone to capture (by recording or FaceTime) what was occurring in the

male resident's room.



                                          2
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 7 of 11            PageID #: 7




      5.     At approximately 3:50 p.m., CC2 left the room and returned shortly

thereafter with a male, later identified as KEOKI CABEBE, the defendant, and a

female (hereinafter referred to as "CC I").

      6.     CC2 demanded the cell phone of one of the individuals in the room.

At around the same time, CABEBE pulled out a silver colored handgun and

repeatedly demanded everyone's bags. CCI pulled out a modified "sawed-off'

rifle from a bag she was carrying. The male resident and several other individuals

in the room did not move or resist, because they feared that they would be harmed

or shot by CABEBE and CC I.

      7.     When one of the individuals in the room refused to give up his/her

belongings, CABEBE struck him/her with his fist and CC I hit that individual in

the head with the barrel of her firearm. CC2 then urged that individual to just give

up his/her belongings. After gathering the cell phones and bags in the room,

CABEBE, CCI, and CC2 fled from the room and exited the dwelling. One of the

individuals followed them and observed that CABEBE, CC 1, and CC2 entered a

Chevy Tracker with Hawaii License Plate PNW269. The robbery, description of

the suspects, and vehicle were reported to HPD.

      8.     At approximately 4:43 p.m. on that same date, HPD officers were

dispatched to a suspicious circumstance at the parking lot of I 8 I 6 Dole Street,


                                           3
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 8 of 11          PageID #: 8




Honolulu, HI, were HPD officers recognized the Chevy Trackers from the Robbery

All-Points Bulletin (APB).

      9.     There were three females (including CC 1) and one male occupant

(CABEBE) within the vehicle. CABEBE fled from the vehicle, but was arrested

after being chased and apprehended by HPD. Witnesses identified CABEBE as

the male who had participated in the May 15, 2019 robbery earlier that same day.

CC 1 was identified by a witness as one of the females who had participated in the

May 15, 2019 robbery.

      10.    Pursuant to a state search warrant, HPD recovered from the vehicle

evidentiary items that included: two loaded firearms that matched the description

of the firearms used in the robbery (a silver handgun and a "modified" rifle);

suspected drugs; assorted drug paraphernalia; and items matching the descriptions

of the stolen property previously provided by the victims. One of the witnesses

had described his stolen property as a Columbia brand, black in color backpack

containing t-shirts and some other personal belongings. That backpack contained

a Ziploc-type baggie containing a brown substance (suspected heroin) and four

glass pipes with a bulbous end with residue, commonly used for smoking

narcotics.




                                         4
 Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 9 of 11        PageID #: 9




      11.   The silver handgun was described as a Savage Arms .32 caliber pistol,

bearing serial number 59577, loaded with one round of ammunition in the chamber

and three rounds in the magazine containing the head-stamp "W-W 32 AUTO."

      12.   The rifle was described as a Stevens (Savage Arms) firearm (weapon

made from a rifle), model 87D, .22 caliber, with an unknown serial number, loaded

with eight rounds of .22 LR caliber ammunition.

      13.   Subsequent testing by HPD's Scientific Investigation Section on the

suspected drugs and assorted drug paraphernalia recovered from the vehicle

confirmed the presence of narcotics, including heroin and methamphetamine.

CABEBE's Status as a Felon

      14.   Checks made with Criminal Justice Information System-Hawaii

(CHS-Hawaii) revealed that CABEBE has three felony convictions for the

following offenses: Second-Degree Robbery; Unauthorized Control of a Propelled

Vehicle; and Unauthorized Entry of a Motor Vehicle. The CHS-Hawaii report

lists CABEBE as a convicted felon since September 6, 2007.

      15.   Under Hawaii Rules of Penal Procedure Rule 11, it is required that the

court taking the plea inform the defendant, among other things, the maximum

penalty provided by law. The three felonies that CABEBE pied no contest to have

maximum penalties of more than one year. CABEBE was notified of and

acknowledged the maximum terms of imprisonment for the three felonies.
                                    5
Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 10 of 11          PageID #: 10




Interstate Nexus

      16.    An ATF Interstate Nexus Special Agent concluded that the firearms

and ammunition recovered from within the vehicle, including the Savage Arms .32

caliber pistol, bearing serial number 59577, and the four rounds of .32 caliber

ammunition, were manufactured outside the State of Hawaii. This means that the

.32 caliber pistol and four rounds of .32 caliber ammunition were transported

across state lines before they were possessed by CABEBE. Thus, CABEBE's

possession of the firearm in the State of Hawaii affected interstate commerce.

II
II
II
II
II
II
II
II
II
II
II
II
                                          6
Case 1:19-mj-00819-RT Document 1 Filed 08/22/19 Page 11 of 11         PageID #: 11




                                 CONCLUSION

      17.   Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that KEOKJ CABEBE, the defendant, committed the

aforementioned offenses.

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.

       FURTHER AFFIANT SAYETH NAUGHT.



                                      GENEVIEVE M. LEONG
                                      Special Agent, ATF




                                         7
